Title: From John Adams to James Madison, 6 December 1816
From: Adams, John
To: Madison, James



Dear Sir
Quincy Decr 6. 1816

As I feel a kind of Ambition to introduce to the past present and future Presidents of U.S. Some of our most amiable Men, least bigotted least Superstitious Characters, and most catholic Minds, (in the moral, not Ecclesiastical Sense of the Word) I take the Liberty to introduce to you the Rev. Mr. Henry Colman.
As it was known that he intended a Journey to the Southward for his Health which is delicate, he has been appointed to carry our Massachusetts Votes for President to Washington. He knows they are all for Mr. King and Col. Howard. This Knowledge however has not diminished his Desire to pay his respects to Mr. Madison and Mr. Monroe.
You may depend upon it he is a Man of Honour and Candour; and that you will never have reason to repent of any Civilities you may Shew him.
Such is the State of Minds here, that had Mr. Madison been Candidate, he would probably have had the Votes of Massachusetts and consequently all of New England. Mr. Monroe had not been So long and So well known. And our Orlando Furioso, took Advantage to inflame anew the dying Embers of a Party Spirit. Otherwise you might have Seen Massachusetts voting for Mr. Monroe. I am, Sir with Usual Respect your most obedient
John Adams